FILED
                                                            COURT OF APPEALS    DIV I
                                                             STATE OF VIASI-1111GTOI1

                                                             2011 APR 24 Iui 8.51



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE

U.S. BANK NATIONAL ASSOCIATION,)                No. 74776-2-1
AS TRUSTEE FOR GREENPOINT         )
MORTGAGE PASS-THROUGH             )
CERTIFICATES SERIES 2006-AR6, )
its successors in interest and/or )
assigns,                          )
                                  )
                     Respondent,  )
                                  )
          v.                            )
                                        )
PAULA. SCHMIDT,                         )      UNPUBLISHED OPINION
                                        )
                    Appellant.          )      FILED: April 24, 2017
                                        )

      VERELLEN, C.J. — Paul Schmidt failed to provide legal argument or factual
assertions in opposition to U.S. Bank's motion for summary judgment. Because pro se

litigants must follow the same procedural and substantive laws as attorneys and

Schmidt failed to establish any genuine issue as to any material fact, the King County

Superior Court did not err when it granted U.S. Bank's motion for summary judgment.

      We affirm.

                                        FACTS

      In a deed of trust foreclosure, lender U.S. Bank filed a motion for summary

judgment. Borrower Paul Schmidt represented himself at the hearing, but did not file a

written response. On Schmidt's oral motion, the court set the hearing over to January 9,
No. 74776-2-1/2


2016, and struck the trial date. The court advised Schmidt that he was expected to

provide a written response. The court clarified, "And we'll reset the trial date at the

summary judgment hearing if necessary." The court explained, "That means if the

summary judgment is granted because there's no factual issues, then the case will be

over. If it's not granted, then we'll set a trial date so that any issues that are not factual

issues can be resolved." Schmidt responded,"Okay."2

       Schmidt filed a response on January 8,2016. The response said:

       I AM OPPOSED TO SUMMARY JUDGEMENT WITHOUTH [sic] ORAL
       ARGUMENT AND DO NOT ARGREE [sic] TO IT.

       LCR 56 THE COURT SHALL DECIDE ALL SUMMARY JUDGMENT
       MOTIONS AFTER ORAL ARGUMENT, UNLESS THE PARTIES WAIVE
       ARGUMENT.(31

Schmidt's response did not include any factual assertions or legal argument.

       On January 26, 2016, the parties appeared for the continued hearing. The trial

court explained that Schmidt needed to provide more than a citation to LCR 56. The

court engaged in an extended discussion with Schmidt about his failure to substantively

respond to U.S. Bank's motion for summary judgment despite having been granted the

continuance. The court denied Schmidt's request for another continuance and granted

U.S. Bank's motion for summary judgment.

       Schmidt appeals.




       1   Report of Proceedings(Dec. 11, 2015) at 12.
       2   Id.
       3 CP      at 50.


                                               2
No. 74776-2-1/3


                                       ANALYSIS

       We review a motion for summary judgment de novo.4 But here, where Schmidt

has made no challenge to the substance of the summary judgment and only challenges

the procedures followed by the trial court, we review for abuse of discretion.5 A court

abuses its discretion when it bases its decision on unreasonable or untenable grounds.6

       "'[T]he law does not distinguish between one who elects to conduct his or her

own legal affairs and one who seeks assistance of counsel—both are subject to the

same procedural and substantive laws.'"7

       On appeal, Schmidt focuses on his own misapprehensions. He notes

"INSTRUCTIONS UNCLEAR, TRIAL TOOK PLACE ALTHOUGH ALL TRIAL DATES

HAD BEEN STRICKEN."5 But the trial court's instructions were clear. And there was

no trial; this matter was resolved on summary judgment. Schmidt failed to provide facts,

legal argument, or any substantive response suggesting a genuine issue of material fact

requiring a trial.

       He claims the docket includes misleading labels, and he thought there was a

two-step process: first, a declaration saying he opposed summary judgment,followed




      4 Keck v. Collins, 181 Wash. App. 67, 82-83, 325 P.3d 306 (2014), affirmed,184
Wn.2d 358(2015).
      5 Lake Chelan Shores Homeowners Ass'n v. St. Paul Fire & Marine Ins. Co., 176
Wash. App. 168, 183, 313 P.3d 408(2013)("A trial court's denial of a motion to compel or
a CR 56(f) motion for a continuance are reviewed for an abuse of discretion.").
       6 Cl. Ch. v. Office of Attorney Gen., 133 Wash. App. 767, 777, 138 P.3d 144(2006).
       7 In re Marriage of Olson, 69 Wash. App. 621, 626, 850 P.2d 527(1993)(quoting In
re Marriage of Wherley, 34 Wash. App. 344, 349, 661 P.2d 155 (1983)).
      8 Appellant's Br. at 6.




                                            3
No. 74776-2-1/4


by a separate proceeding. But as the trial court recognized, that perception does not

make any sense under the rules governing summary judgment.9

      Alternatively, he argues U.S. Bank failed to include a copy of LCRLJ 56 with its

motion for summary judgment. LCRLJ 56 only applies to district or municipal courts and

has no application here.

      We affirm.




WE CONCUR:



                                                        u\r-co,La-




       9 CR 56.


                                           4